DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the closest prior art of record is Kim (US 2015/0340014), however Kim alone or in combination with the Prior Art of record fails to disclose a display apparatus comprising: a display panel which comprises a gate line and a data line, and displays an image 5based on input image data; a gate driver which outputs a gate signal to the gate line; a data driver which outputs a data voltage to the data line; and a driving controller comprising: an area divider which divides the input image data into first area data and 10second area data; a first variable frequency driver which generates a first data signal of the first driving frequency when the first area data represents a still image; and 15a second variable frequency driver which determines a second driving frequency of the second area data based on a flicker value according to a grayscale value of the second area data and generates a second data signal of the second driving frequency when the second area data represents a still image. (Emphasis Added.)
As to claim 10, the closest prior art of record is Kim (US 2015/0340014), however Kim alone or in combination with the Prior Art of record fails to disclose a display apparatus comprising: a display panel which comprises a gate line and a data line, and displays an image based on input image data; a gate driver which outputs a gate signal to the gate line; 20a data driver which outputs a data voltage to the data line; and a driving controller comprising: an area divider which divides the input image data into first area data and second area data; a first variable frequency driver which determines a first driving frequency 25of the first area data based on a flicker value according to a grayscale value of theLO-201905-237-1-USO 21 C 1094USfirst area data when the first area data represents a still image; a second variable frequency driver which determines a second driving frequency of the second area data based on a flicker value according to a grayscale value of the second area data when the second area data represents a still image; and 5a compensation frame inserter which inserts a compensation frame into the first area data and the second area data when at least one of the first driving frequency and the second driving frequency is changed. (Emphasis Added.)
claim 15, the closest prior art of record is Kim (US 2015/0340014), however Kim alone or in combination with the Prior Art of record fails to disclose a method of driving a display panel, the method comprising: dividing input image data into first area data and second area data; determining a first driving frequency of the first area data based on a flicker value according to a grayscale value of the first area data and generating a first data signal of the 25first driving frequency when the first area data represents a still image;39DY7113US LO-201905-237-1-USO21 C 1094USdetermining a second driving frequency of the second area data based on a flicker value according to a grayscale value of the second area data and generating a second data signal of the second driving frequency when the second area data represents a still image; outputting a gate signal to a gate line of the display panel based on the first driving 5frequency and the second driving frequency; and outputting a data voltage to a data line of the display panel based on the first driving frequency and the second driving frequency. (Emphasis Added.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623